                Case 3:20-cv-05904-MAT Document 18 Filed 06/11/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   CHERISE BILLINGTON,                                Civil No. 3:20-CV-05904-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings, including the following actions:

18   •   The ALJ will conduct a new hearing, further develop the record and issue a new decision;

19   •   The ALJ will reevaluate and further develop the medical opinion evidence of record;

20   •   The ALJ will reevaluate steps two and three of the sequential evaluation process;

21   •   The ALJ will reevaluate Plaintiff’s alleged symptom complaints;

22   •   The ALJ will reevaluate Plaintiff’s RFC pursuant to SSR 96-8p; and

23   •   The ALJ will reevaluate steps four and five of the sequential evaluation process with the

24       assistance of a vocational expert.
     Page 1         ORDER - [3:20-CV-05904-MAT]
                Case 3:20-cv-05904-MAT Document 18 Filed 06/11/21 Page 2 of 2



 1
              Upon proper presentation, this Court will consider Plaintiff’s application for costs and
 2
     attorney’s fees under 28 U.S.C. § 2412(d).
 3
              DATED this 11th day of June, 2021.
 4

 5

 6
                                                           A
                                                           MARY ALICE THEILER
                                                           United States Magistrate Judge
 7

 8

 9

10   Presented by:

11   s/ Franco L. Becia
     FRANCO L. BECIA
12   Special Assistant United States Attorney
     Office of the General Counsel
13   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
14   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
15   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05904-MAT]
